DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 10/28/2022, addressing claims 1-4, 6-9, 11-14 rejection from the non-final office action (08/05/2022) by amending claims 1-2 and 12; cancelling claims 3, 6-8, and 13-20; and adding new claims 21-32 is entered and will be addressed below.

Election/Restrictions
Claims 5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A and C, there being no allowable generic or linking claim. 

Claim Interpretations
The newly added limitation “the showerhead comprising a channel extending along a radial direction; a gas activation chamber disposed in the channel“ of claim 1, this channel is different than the “a heated gas flow channel” (235) which is inside the gas activation chamber 300. As there is no description nor drawing showing what “channel” is, or what the boundary of the channel, this is considered as the space that occupied the chamber 300. Likewise, “a first channel” and “a second channel”of claim 21 and “a channel” of claim 27.

The “a width of the at least one output port is selected to increase a pressure of the nitrogen-containing gas within the heated gas flow channel to improve the heat transfer from the housing to the heated gas flow channel and increase decomposition of the nitrogen- containing gas flowing therein”, the design criteria is not part of the apparatus.

The newly added limitation of “A spatial atomic layer deposition” of claim 21, Applicants’ Specification describes “In spatial ALD systems, substrates travel at relatively high speeds past a plurality of gas sources” [0004]. However, the “high” speed is not defined and the speed is an operation parameter, an intended use of the apparatus. An ALD system with moving substrate is considered reading into the claim.

The “a gas activation chamber configured to thermally activate a nitrogen-containing gas” of claim 1, 
The “to heat the nitrogen-containing gas to a temperature between 1200°C and 2000°C” of claim 1, 
“while the substrate is maintained at a temperature less than 900°C” of claim 1,

the gas species used in the apparatus (and its decomposition product) or the operation temperature is not part of the apparatus, an apparatus that is capable of using ammonia and operated at the specified temperature range is considered read into the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

	Note also “a temperature between 1200°C and 2000°C” of claim 1 is examined inclusive both end points 1200°C and 2000°C. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 9-12, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “a showerhead configured to rotate around a central axis of the process chamber” of claim 1, there is no support of this limitation in Applicants’ Specification.
In contrast, Applicants’ Specification states “As the platen 110 rotates …” ([0007] and throughout the Specification).

Dependent claims 2, 4-5, and 9-12 are also rejected under USC 112(a) at least due to dependency to rejected claim 1.

Claim 21 recites “a first gas activation chamber … a second gas activation chamber”, there is no support of two gas activation chambers. 

Applicants disclosure disclose one ammonia gas activation chamber. There is no disclosure of DCS gas activation chamber 120. 

Dependent claims 22-26 are also rejected under USC 112(a) at least due to dependency to rejected claim 21.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 20100055347, hereafter ‘347)
‘347 teaches all limitations of:
Claim 27: The present invention relates to a technology for depositing a film on a substrate by carrying out plural cycles of supplying in turn at least two source gases to the substrate in order to form plural layers of a reaction product ([0003]), placing a substrate in a substrate receiving area of a turntable provided in the vacuum chamber and rotating the turntable around a vertical axis ([0030], 2nd sentence), The concave portions 24 are substrate receiving areas provided to position the wafers W and prevent the wafers W from being thrown out by centrifugal force caused by rotation of the turntable 2 (Figs. 2-4, [0092], the claimed “A system comprising: a platen configured to rotate around a central axis and configured to support a plurality of substrates”);
 the vacuum chamber 1 is provided with a first reaction gas nozzle 31, an activated gas injector 32, and separation gas nozzles 41, 42 above the turntable 2, all of which extend toward the center of the vacuum chamber 1 in radial directions and at predetermined angular intervals … The first gas nozzle 31, the activated gas injector 32, and the separation gas nozzles 41, 42 are attached to a circumferential wall of the vacuum chamber 1, and inlet ports 31a, 32a, 41a, 42a, which are base ends of the corresponding nozzles and injector, penetrate through the circumferential wall ([0093]),  the activated gas injector 32c … The NH3 gas that has flowed into the gas activation chamber 323 is heated by radiation heat emitted from the heater 30 and thermally activated. The activated NH3 gas flows toward the gas ejection holes 33 ([0154], 3rd sentence), when the heater 30 is used, the inside space of the injector body 321 may be entirely used as the gas activation chamber 323. An activated gas injector 32d according to a fourth embodiment of the present invention has such a configuration, as shown in FIGS. 22 and 23. Specifically, the activated gas injector 32d includes the gas introduction nozzle 34 that is connected to the gas introduction port 39 and extends in parallel with the heater 30 in the gas activation chamber 323. The NH3 gas is introduced into the gas activation chamber 323 from the gas holes 341 formed in the circumferential wall of the gas introduction nozzle 34, heated to an activated state by the heater 30, and supplied to the wafers W through the gas ejection holes 33 ([0155], the injector body 321 with holes 33, same as Applicants’ showerhead with holes/output ports 255 in a non-circular pattern as shown in Figs. 4-5, the claimed “a sectional showerhead disposed over the platen”; the gas activation chamber 323 is in a radial direction, see also Figs. 3-4, the claimed “a channel extending along a radial direction of the sectional showerhead”; the cover body 301 that the gas from introduction port 39 passes through, is the claimed “a housing disposed in the channel, the housing comprising an inlet port to receive a reactant gas, an outlet port to supply radicals generated from the reactant gas to the plurality of substrates, and a gas flow channel connecting the inlet port to the outlet port; and a heating element embedded within the housing and along sidewalls of the gas flow channel, the heating element being configured to heat the gas flowing through the gas flow channel between the inlet port and the outlet port”), 
The activated gas injector 32c has the injector body 321 having a shape of a rectangular parallelepiped and made of high purity alumina. In the injector body 321 ([0150], as alumina is a thermal insulation, the claimed “wherein the sectional showerhead is configured to shield the substrate from thermal radiation emitted from the housing”).  
Claim 32: the bottom of the injector body 32 is located so that a distance between the gas ejection holes 33 of the gas activation chamber 323 and the wafer W placed in the concave portion 24 of the turntable 2 is, for example, 1 mm through 10 mm, preferably 10 mm ([0122], 2nd sentence, the claimed “wherein the outlet port is configured to be within 3mm to 10mm of a surface of one of the plurality of substrates”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘347, as being applied to claim 27 above, in view of Choi et al. (KR 20080078310, hereafter ‘310).
‘347 does not teach the limitations of:
Claim 28: further comprising: water cooling channels disposed within a peripheral region of the showerhead.  

‘310 is an analogous art in the field of GAS INJECTION APPARATUS AND SUBSTRATE PROCESSING APPARATUS HAVING THE SAME (title), applied to various types of CVD, atomic layer deposition (ALD) (page 7, 2nd last paragraph). ‘310 teaches that The gas injector 200 includes a plurality of gas injectors 210 and 220, and a gas supply unit supplying gas to the gas injectors 210 and 220 to the plurality of gas injectors 210 and 220. 230 and 240 are connected, and some of the gas injection parts 210 and 220 are provided with a cooling means 400 (Fig. 4, page 4, 2nd paragraph), The high temperature gas injector 220 has a structure similar to that of the low temperature gas injector 210, and includes a heating means 600 instead of the cooling means 400, thereby cooling medium such as cooling water. Instead, a heating medium such as a solution having a high temperature is allowed to flow through the hot gas injector 220, thereby applying heat to a gas having a high decomposition temperature, so that the gas injected from the hot gas injector 220 is low (page 5, 2nd last paragraph).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a cooling water means 400 of ‘310 to the activated gas injector 32 (optional also to the first gas nozzle 31) of ‘247, for the purpose of accommodating gas materials of different decomposition temperature, as taught by ‘310 (page 5, 2nd last paragraph).

As for the limitation of:
	Claim 29: further comprising: water cooling channels disposed on external surface of the showerhead. 

The placement of the cooling channels is an obvious re-arrangement of parts. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. Applicants Specification describes “instead of embedding water cooling channels 250 within the showerhead 205, as shown in FIG. 3, it may be possible to place the water cooling channels on an external surface of the showerhead 205. Depending on the thermal load, some embodiments may even omit the water cooling channels 250 and rely solely on convention to cool the showerhead 205” ([0058], obvious variants of cooling). Furthermore, the cooling channels have to be sealed as the cooling water cannot be exposed to the vacuum environment (70 Torr, [0053]). Therefore, it is merely a different way to define what boundary is the showerhead for claim 29.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over ‘347, as being applied to claim 27 above, in view of of Butcher et al. (US 20120228129, hereafter ‘129).
‘347 does not teach the limitations of:
Claim 30: wherein a surface of the sectional showerhead facing the housing comprises a reflective surface that is configured to reflect thermal radiation emitted from the heating element.  

‘129 is an analogous art in the field of APPARATUS FOR FORMING DEPOSITED FILM (title), The heated catalyzer 12 functions as a heat catalyzer for causing a current to flow to a medium and thus carrying out heating to a high temperature, thereby exciting and activating (decomposing) a contact gas (Fig. 9, [0041]), including dichlorosilane ([0039], 4th sentence), The gas to be supplied to the supply parts 6 contains the first material gas and the second material gas having a higher decomposition probability than the first material gas ([0038], similar to NH3 and DCS of ‘347), to prevent a variation in a film quality from being caused by a positional shift of the shower head after the exchange of the heated catalyzer or the like ([0074], last sentence). ‘129 teaches that The electrode plate 2a and the electrode substrate 2b are electrically connected to each other, and the electrode plate 2a and the electrode substrate 2b are constituted by metal members such as stainless, an aluminum alloy, a nickel base alloy or the like ([0036], last sentence, the showerhead electrode), it is also possible to provide a reflecting plate 17 for reflecting a radiation heat of an infrared wavelength to be applied from the heated catalyzer 11 and to cause the cooling mechanism 16 to have a function of the reflecting plate. By the structure described above, it is possible to further have an effect for suppressing a rise in the temperature of the second electrode 2 and a reduction in the temperature of the heated catalyzer ([0073], i.e. preventing overheating of the heater).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a reflecting plate of ‘129 in injector body 321 facing the heater 30, for the purpose a reduction in the temperature of heater, as taught by ‘129 ([0073]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over ‘347, as being applied to claim 27 above, in view of of Yuasa et al. (US 20130084712, hereafter ‘712), and Gee et al. (WO 2015130334, hereafter ‘334).
‘347 does not teach the limitations of:
Claim 31: wherein the sectional showerhead is made of a metal, wherein the heating element is made of graphite coated with silicon carbide.  

‘712 is an analogous art in the field of SUBSTRATE PROCESSING APPARATUS (title), conditions of causing a CVD reaction, the HCDS gas is supplied to the process chamber 201 to form a silicon-containing layer on the wafer 200 (an underlying film formed on the wafer 200) to a thickness of less than one atomic layer to several atomic layers ([0112]), after forming a first oxide film (or forming a first silicon oxide film) is performed, supplying a gas having a higher reactivity than DCS gas as a second source gas, e.g., HCDS gas, to the wafer in the process container 201, and supplying a nitrogen-containing gas, e.g., NH3 gas, are alternately performed (or forming an HCDS-SiN layer), before forming a nitride film (or forming a silicon nitride film) is performed ([0225], 3rd sentence, same as ‘347’s using DCS and NH3 for forming SiN), When high-frequency power is not supplied between the first rod-shaped electrode 269 and the second rod-shaped electrode 270, the NH3 gas supplied into the buffer chamber 237 is activated by heat. In the present embodiment, the NH3 gas supplied into the buffer chamber 237 is activated by heat without supplying high-frequency power between the first rod-shaped electrode 269 and the second rod-shaped electrode 270. Thus, the NH3 gas supplied into the buffer chamber 237 is activated by heat, is supplied into the heated and reduced-pressure process chamber 201 via the gas supply holes 248c of the buffer chamber 237 (Fig. 1, [0151], 5th sentence, same as ‘347’s NH3 radical generation by heat). ‘712 teaches that a manifold formed of a metal may be installed below the reaction pipe 203 to support the reaction pipe 203, and the first to third nozzles 233a to 233c may be installed to pass through sidewalls of the manifold … the first to third nozzles 233a to 233c may be installed at the furnace port portion formed of a metal ([0052]), The third nozzle 233c is connected to a front end of the third gas supply pipe 232c. The third nozzle 233c is installed in a buffer chamber 237 which is a gas dispersion space ([0057], last two sentence), Through the third gas supply pipe 232c, a gas containing nitrogen (nitrogen-containing gas) is supplied as a nitriding gas, e.g., ammonia (NH3) gas, into the process chamber 201 via the MFC 241c, the valve 243c, the third nozzle 233c, and the buffer chamber 237. That is, the third gas supply system is configured as a nitrogen-containing gas supply system (nitriding gas supply system) ([0070]). Note as the buffer chamber 237 is part of furnace portion portion, it is also made of metal. 

‘347 is silent on the material for the resistive heating wire 303.

‘334 is an analogous art in the field of atomic layer deposition ([0041] and elsewhere), including deposition silicon nitride ([0041]). ‘334 teaches that the heating element 132 is a resistive heating element that is made of solid silicon carbide or silicon carbide coated graphite ([0028], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the alumina injector body 321 with metal of the buffer chamber, as taught by ‘712, for its suitability for forming SiN with DCS and NH3 by heat activation with predictable result, as taught by ‘712. Furthermore, to have adopted silicon carbide coated graphite of ‘334 as the resistive heating wire 303 of ‘347, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claims 1, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘347, in view of IZUMI et al. (JP 2003347241, hereafter ‘241).
‘347 teaches some limitations of:
Claim 1: The present invention relates to a technology for depositing a film on a substrate by carrying out plural cycles of supplying in turn at least two source gases to the substrate in order to form plural layers of a reaction product ([0003], the claimed “A system for processing a substrate, comprising”):
 a film deposition apparatus according to an embodiment of the present invention includes a vacuum chamber 1 having substantially a shape of a flattened cylinder (Figs. 2-4, [0089], 2nd sentence, the claimed “a process chamber“);
As shown in FIGS. 3 and 4, the vacuum chamber 1 is provided with a first reaction gas nozzle 31, an activated gas injector 32, and separation gas nozzles 41, 42 above the turntable 2, all of which extend toward the center of the vacuum chamber 1 in radial directions and at predetermined angular intervals ([0093]), The NH3 gas that has flowed into the gas activation chamber 323 is heated by radiation heat emitted from the heater 30 and thermally activated. The activated NH3 gas flows toward the gas ejection holes 33 ([0154], 3rd sentence, same as Applicants’ showerhead with holes/output ports 255 in a non-circular pattern as shown in Figs. 4-5, the claimed “a showerhead”), a rotation mechanism configured to rotate the first reaction gas supplying portion, the second reaction gas supplying portion, and the activation portion in relation to the table ([0029], 2nd last sentence, the claimed “configured to rotate around a central axis of the process chamber”), when the heater 30 is used, the inside space of the injector body 321 may be entirely used as the gas activation chamber 323. An activated gas injector 32d according to a fourth embodiment of the present invention has such a configuration, as shown in FIGS. 22 and 23. Specifically, the activated gas injector 32d includes the gas introduction nozzle 34 that is connected to the gas introduction port 39 and extends in parallel with the heater 30 in the gas activation chamber 323. The NH3 gas is introduced into the gas activation chamber 323 from the gas holes 341 formed in the circumferential wall of the gas introduction nozzle 34, heated to an activated state by the heater 30, and supplied to the wafers W through the gas ejection holes 33 ([0155], as the gas activation chamber 323 is in a radial direction, see also Figs. 3-4, the claimed “the showerhead comprising a channel extending along a radial direction; a gas activation chamber disposed in the channel and configured to thermally activate a nitrogen-containing gas”, see claim interpretation above, note Fig. 19 also read into this limitation, note also using a nitrogen-containing gas is an intended use of the apparatus; the injector body 321 with the gas introduction port 39 is the claimed “the gas activation chamber comprising a housing having an input port coupled to receive the nitrogen-containing gas”, the space inside the injector body 321 near the heater 30 is the claimed “a heated gas flow channel configured to heat the nitrogen-containing gas to decompose at least a portion of the nitrogen-containing gas into radicals”, the gas ejection holes 33 is the claimed “and at least one output port coupled to supply the heated nitrogen-containing gas containing the radicals to the substrate”),
While the film deposition using such reaction gases is carried out by heating a wafer at temperatures of 700° C. through 800° C. in order to supply energy required for the film deposition, reduced thermal history is desired in view of a technological trend toward high integration and miniaturization ([0008], last sentence), An example of process parameters preferable in the film deposition apparatus according to this embodiment is … a temperature of the wafers W is about 350° C ([0135], the claimed “while the substrate is maintained at a temperature less than 900° C”); 
The heater 30 in the gas activation chamber 323 has a double cylinder structure. Specifically, the heater 30 has a cylindrical body 302 around which a resistive heating wire 303 is wound, and a cylindrical cover body 301 that covers the cylindrical body 302, as shown in FIG. 21 ([0151], the claimed “and at least one heating element coupled to the housing for supplying heat to the housing, wherein heat from the housing is transferred to the heated gas flow channel to heat the nitrogen-containing gas flowing through the heated gas flow channel”),
The activated gas injector 32c has the injector body 321 having a shape of a rectangular parallelepiped and made of high purity alumina ([0150], as alumina is a thermal insulation, the claimed “wherein the showerhead shields the substrate from thermal radiation emitted from the housing of the gas activation chamber“).

‘347 further teaches that the heater 30 may be set at, for example, about 1000° C ([0196], last sentence). ‘347 does not teach the other limitations of:
Claim 1: (a heated gas flow channel configured to heat the nitrogen-containing gas) to a temperature between 1200°C and 2000°C (to decompose at least a portion of the nitrogen-containing gas into radicals).

It is well-known that the higher the temperature, the faster the reaction rate, including the decomposition/activation reaction rate.

‘241 is an analogous art in the field of the catalytic decomposition with the heated tungsten 3 using the ammonia gas 5 efficiently generates active radicals such as NH2 , NH, and H as active nitrogen species 18 (bottom portion of page 6). ‘241 teaches that tungsten 3 having the highest melting point and the lowest vapor pressure is used as the high melting point material, and the temperature is heated to about 1700° C. to use, for example, active nitrogen species 18 are generated (middle lower portion of page 6).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have raised the heater 30 temperature to 1700° C for well-known faster decomposition rate at higher temperature, in view of ‘241 that demonstrate the high temperature of 1700° C can be used for generation of NH2 , NH, and H radicals.

‘347 further teaches the limitations of:
Claim 9: the bottom of the injector body 32 is located so that a distance between the gas ejection holes 33 of the gas activation chamber 323 and the wafer W placed in the concave portion 24 of the turntable 2 is, for example, 1 mm through 10 mm, preferably 10 mm ([0122], 2nd sentence, the claimed “wherein the gas activation chamber is positioned within the system, such that a distance between the at least one output port and the substrate is between 3mm and 10 mm”).
Claim 11: Fig. 11 shows the gas ejection holes 33 is evenly spaced (the claimed “wherein the at least one output port comprises a plurality of output ports, which are spaced across a lower portion of the housing to distribute the heated nitrogen-containing gas containing the radicals proportionally to a surface area of the substrate to be exposed per unit time”).  
Claim 12: The activated gas injector 32 can activate the NH3 gas introduced into the activated gas injector 32 and supply the activated NH3 gas into the vacuum chamber 1 ([0096], 2nd sentence, obvious to select the size of holes 33 as the claimed “wherein a width of the at least one output port is selected to increase a pressure of the nitrogen-containing gas within the heated gas flow channel to improve the heat transfer from the housing to the heated gas flow channel and increase decomposition of the nitrogen- containing gas flowing therein”).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘347 and ‘241, as being applied to claim 1 rejection above, further in view of Isii et al. (US 20100186667, hereafter ‘667), ‘712 and ‘334.
The combination of ‘347 and ‘241 does not teach the limitations of:
Claim 2: (2a) wherein the housing is formed from a carbon material or a silicon carbide material, 
(2b) wherein the at least one heating element is formed from a carbon material or a silicon carbide material, and wherein the showerhead is formed from a metal.  

	‘347 further teaches the The cover body 301 is an elongated cylindrical member that covers the cylindrical cover body 301, and is made of a transparent material such as quartz, which allows the heat radiated from the resistive heating wire 303 to transmit through to the gas activation chamber 323 ([0152]).

‘667 is an analogous art in the field of ALD ([0005]). ‘667 teaches that the reaction container is made of quartz or silicon carbide to transmit radiant energy from the heater (claim 4 of ‘667).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the material of the cover body 301 of ‘347 from quartz to silicon carbide (the limitation of 2A), as taught by ‘667, for its suitability for transmitting radiation with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘712 and ‘334 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the alumina injector body 321 with metal of the buffer chamber, as taught by ‘712, for its suitability for forming SiN with DCS and NH3 by heat activation with predictable result, as taught by ‘712. Furthermore, to have adopted silicon carbide coated graphite as the resistive heating wire 303 of ‘347 (the limitation of 2b), for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘347 and ‘241, as being applied to claim 1 rejection above, further in view of Yuasa et al. (US 20130280919, hereafter ‘919).
The combination of ‘347 and ‘241 does not teach the limitations of:
Claim 4: wherein the at least one heating element is embedded within sidewalls of the housing on opposing sides of the heated gas flow channel to thermally heat the housing.  

  ‘919 is an analogous art in the field of ALD ([0002]), the O2 gas and the H2 gas are thermally activated and reacted by non-plasma under the heated and depressurized atmosphere ([0102]) as the hydrogen-containing gas, at least one of the gases selected from a group consisting of the … NH3 gas gas, can be used ([0109], last sentence), when the SiO2 film is formed as the film containing Si … dichloro silane … can be used ([0212]). ‘919 teaches that a case that the film formation is performed using the substrate processing apparatus in which the pre-reaction chamber is provided to a shower head … The shower head 409 has the pre-reaction vessel 300 with the pre-reaction chamber 301 formed inside; second heaters 302a, 302b, 302c provided so as to surround a side face and an upper face of a cylindrical body of the pre-reaction vessel 300 (Fig. 13, [0220], i.e. the heaters 302a and 302b embedded in the showerhead 409 on the opposite side of the showerhead 409), for the purpose of improving productivity ([0025]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single heater 30 in the injector body 321 of ‘347 with two embedded heaters at opposite sides, as taught by ‘919, for the purpose of improving productivity ([0025]).
Claims 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ‘347, in view of Hasebe et al. (US 20080107824, hereafter ‘824).
‘347 teaches some limitations of:
Claim 21: Atomic layer deposition (ALD) ([0005], 2nd sentence), the activated gas injector is arranged in a direction intersecting a direction along which the substrate receiving area moves due to rotation of the turntable and opposes the substrate receiving area of the turntable ([0025], the claimed “A spatial atomic layer deposition (ALD) system, the system comprising”):
placing a substrate in a substrate receiving area of a turntable provided in the vacuum chamber and rotating the turntable around a vertical axis ([0030], 2nd sentence,
a platen configured to rotate around a central axis”), The concave portions 24 are substrate receiving areas provided to position the wafers W and prevent the wafers W from being thrown out by centrifugal force caused by rotation of the turntable 2 (Figs. 2-4, [0092], the claimed “and configured to support a plurality of substrates”); 
the vacuum chamber 1 is provided with a first reaction gas nozzle 31, an activated gas injector 32, and separation gas nozzles 41, 42 above the turntable 2, all of which extend toward the center of the vacuum chamber 1 in radial directions and at predetermined angular intervals … The first gas nozzle 31, the activated gas injector 32, and the separation gas nozzles 41, 42 are attached to a circumferential wall of the vacuum chamber 1, and inlet ports 31a, 32a, 41a, 42a, which are base ends of the corresponding nozzles and injector, penetrate through the circumferential wall ([0093]), The reaction gas nozzle 31 has ejection holes 33 to eject the first reaction gas downward. The ejection holes 33 are arranged in the longitudinal direction of the first reaction gas nozzle 31 at predetermined intervals ([0096], the claimed “a first showerhead disposed over the platen and comprising a first channel; a first gas activation chamber disposed in the first channel, the first gas activation chamber comprising a first inlet port to receive a first gas and a first outlet port to supply the first gas to the plurality of substrates”, same as Applicants’ showerhead with holes/output ports 255 in a non-circular pattern as shown in Figs. 4-5, and see claim interpretation above for “first channel”); 
 the activated gas injector 32c … The NH3 gas that has flowed into the gas activation chamber 323 is heated by radiation heat emitted from the heater 30 and thermally activated. The activated NH3 gas flows toward the gas ejection holes 33 ([0154], 3rd sentence), when the heater 30 is used, the inside space of the injector body 321 may be entirely used as the gas activation chamber 323. An activated gas injector 32d according to a fourth embodiment of the present invention has such a configuration, as shown in FIGS. 22 and 23. Specifically, the activated gas injector 32d includes the gas introduction nozzle 34 that is connected to the gas introduction port 39 and extends in parallel with the heater 30 in the gas activation chamber 323. The NH3 gas is introduced into the gas activation chamber 323 from the gas holes 341 formed in the circumferential wall of the gas introduction nozzle 34, heated to an activated state by the heater 30, and supplied to the wafers W through the gas ejection holes 33 ([0155], same as Applicants’ showerhead with holes/output ports 255 in a non-circular pattern as shown in Figs. 4-5, the claimed “a second showerhead disposed over the platen and comprising a second channel; a second gas activation chamber disposed in the second channel, the second gas activation chamber comprising a second inlet port to receive a second gas, a plurality of outlet ports to supply the second gas to the plurality of substrates, and a gas flow channel connecting the second inlet port to the plurality of outlet ports; and a heating element disposed in the second gas activation chamber that is disposed in the second channel, the heating element being configured to heat the second gas flowing through the gas flow channel between the second inlet port and the plurality of outlet ports”), 
The activated gas injector 32c has the injector body 321 having a shape of a rectangular parallelepiped and made of high purity alumina. In the injector body 321 ([0150], as alumina is a thermal insulation, the claimed “wherein the second showerhead is configured to shield one of the plurality of substrates from thermal radiation emitted from the second gas activation chamber”).  

‘347 does not teach the other limitations of:
Claim 21: (a first gas) activation chamber (disposed in the first channel, the first gas) activation chamber (comprising a first inlet port to receive a first gas and a first outlet port to supply the first gas to the plurality of substrates); 

‘824 is an analogous art in the field of the ALD ([0005]), The film formation apparatus 2 has a process field configured to be selectively supplied with a first process gas comprising dichlorosilane (DCS: SiH2Cl2) gas as a source gas, which contains a film source element and no amino group, a second process gas comprising oxygen (O2) gas as an oxidizing gas, and a third process gas comprising ammonia (NH3) gas as a preliminary treatment gas ([0019], 3rd sentence). ‘824 teaches that the DCS is thermally activated and reacts with --NH2 groups on the surface of the wafers W, thereby accelerating adsorption of Si on the surface of the wafers W ([0069], last sentence). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an DCS activation mechanism to the DCS gas supply nozzle 31 of ‘347, for the purpose of accelerating adsorption of Si on the surface of the wafers W, as taught by ‘824 ([0069], last sentence).

	‘347 further teaches the limitations of:
	Claim 22: As shown in FIGS. 3 and 4, the vacuum chamber 1 is provided with a first reaction gas nozzle 31, an activated gas injector 32, and separation gas nozzles 41, 42 above the turntable 2, all of which extend toward the center of the vacuum chamber 1 in radial directions and at predetermined angular intervals ([0093]), The separation gas nozzles 41, 42 are connected to gas supplying sources of N2 (nitrogen) gas ([0095], 2nd sentence, the claimed “further comprising: a purge block disposed between the first showerhead and the second showerhead, the purge block configured to supply a purge gas”).  
Claim 26: the bottom of the injector body 32 is located so that a distance between the gas ejection holes 33 of the gas activation chamber 323 and the wafer W placed in the concave portion 24 of the turntable 2 is, for example, 1 mm through 10 mm, preferably 10 mm ([0122], 2nd sentence, the claimed “wherein the plurality of outlet ports is configured to be within 3mm to 10mm of a surface of one of the plurality of substrates”).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘347 and ‘824, as being applied to claim 21 rejection above, further in view of ‘919.
The combination of ‘347 and ‘824 does not teach the limitations of:
Claim 23: wherein the second gas activation chamber comprises a housing that comprises the second inlet port, the plurality of outlet ports, and the gas flow channel.  
	Claim 24: wherein the heating element is embedded within sidewalls of the housing on opposing sides of the heated gas flow channel.  

  ‘919 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the activated gas injector 32d of Fig. 22 of ‘347 with the showerhead 409 including pre-reaction vessel 300 of ‘919, for the purpose of improving productivity ([0025]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ‘347 and ‘824, as being applied to claim 21 rejection above, further in view of ‘334.
The combination of ‘347 and ‘824 does not teach the limitations of:
Claim 25: wherein the heating element is made of graphite coated with silicon carbide.  

‘334 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted silicon carbide coated graphite of ‘334 as the resistive heating wire 303 of ‘347, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
In regarding to claim interpretation, Applicants disagree without pointing out supposed error or difference, see the upper portion of page 7.
Applicants are reminded that the timely reply of the difference for the purpose of compact prosecution.
In regarding to 112(b) rejection, see the middle of page 7, Applicants’ amendment overcomes the previous rejection. However, Applicants’ amendment also introduces 35 USC 112(a) issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190385819 is cited for “four injector units 122 can be cooled and/or heated using fluid channels” (Fig. 6, [0054], 4th sentence). US 20140290578 is cited for water coolant of rectifying member 81 (Fig. 3, [0059]).

US 20100212727 is cited for “graphite heater that can reach temperatures in excess of 2,000 degrees Celsius” ([0028], 4th sentence). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716